Name: Commission Regulation (EEC) No 3891/86 of 19 December 1986 amending Regulation (EEC) No 1813/84 laying down detailed rules for applying the differential amounts for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: plant product;  economic policy;  monetary economics;  prices;  civil law
 Date Published: nan

 20 . 12. 86 Official Journal of the European Communities No L 361/27 COMMISSION REGULATION (EEC) No 3891/86 of 19 December 1986 amending Regulation (EEC) No 1813/84 laying down detailed rules for applying the differential amounts for colza, rape and sunflower seed HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 13 ( 1 ) of Regulation (EEC) No 1813/84 : 'However, if the proof referred to in the first subpara ­ graph is furnished by the ninth month at the latest following the date of expiry of the period laid down in that subparagraph, the security shall be repaid, less an amount equal to 10 % of the security lodged for each month or part of a month's delay in furnishing the said proof.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed ('), as last amended by Regulation (EEC) No 2679/85 (2), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 1813/84 (3), as amended by Regulation (EEC) No 3818/85 (4) institutes controls on colza, rape and sunflower seed in trade between Member States ; whereas the security provided for under those controls in Article 11 of the said Regulation is forfeited if evidence that the seeds have been disposed of in the way specified has not been furnished within nine months ; whereas, where such evidence is furnished subsequently, provision should be made for progressive forfeiture of the security ; Whereas the provisions of this Regulation should be applied to cases still outstanding at the date of its entry into force ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply, on application by the parties concerned, to cases still outstanding at the date of entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1986. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 167, 25 . 7 . 1972, p. 9 . (2) OJ No L 254, 25. 9 . 1985, p. 14. 0 OJ No L 170, 29 . 6 . 1984, p . 41 . (4) OJ No L 368, 31 . 12. 1985, p. 20 .